 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LOPEZ,                                  Case No.: 1:18-cv-00650-SKO (PC)

12                       Plaintiff,                  ORDER DISCHARGING ORDER TO SHOW
                                                     CAUSE
13             v.
                                                     (Doc. 16)
14    MORELOCK,
15                       Defendant.
16

17            On May 14, 2019, the Court issued an order to show cause (“OSC”) why this action

18   should not be dismissed for Plaintiff’s failure to comply with a Court order. (Doc. 16.) The Court

19   ordered Plaintiff to respond to the OSC or, alternatively, to file a second amended complaint. (Id.

20   at 2.) Plaintiff filed a second amended complaint on June 6, 2019, (Doc. 17), which the Court has

21   reviewed. (Doc. 19.) Accordingly, the Court DISCHARGES the order to show cause issued on

22   May 14, 2019, (Doc. 16).

23

24   IT IS SO ORDERED.
25

26
     Dated:     November 14, 2019                                /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
